DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/01/2020, 09/15/2020, 08/17/2022 and 08/30/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “the specific position is a position in the pipeline body and corresponds to a position that serves as an abdominal part in a vibration mode of the pipeline body before the throttle is formed” in line 6 of the claim.  It is not clear which part of the pipeline the applicant is defining to be the abdominal part or what the applicant is considering.  Furthermore, the claim recites “a throttle formed at a specific position” in line 3 of the claim, but it is not clear how can the specific position correspond to a position that serves as an abdominal part before the throttle is formed.  Appropriate correction is required. 
Regarding claim 2, “a flow passage sectional area of the throttle” in line 1 of the claim.  It is not clear if the applicant is referring the flow passage sectional area of the throttle as recited in the parent claim 1 or a different flow passage sectional area of the throttle.  If the applicant is referring to the same flow passage sectional area of the throttle, then it is not clear how such flow passage sectional area of the throttle is the same as a flow passage sectional area of the remaining portion of the pipeline as recited in the claim and also, is changed from a flow passage sectional area of the remaining portion of the pipeline as recited in the parent claim 1.  Appropriate correction is required.    
 Regarding claim 6, the claim recites “an abdominal position” in line 2 of the claim.  It is not clear which part of the pipeline the applicant is defining to be the abdominal position or what the applicant is considering.  According to the parent claim 1, the specific position is a position in the pipeline body and serves as an abdominal part and thus it is not clear if the abdominal part and the abdominal position are two different elements or referring to the same element.  Appropriate correction is required. 
Regarding claim 7, the claims recites “the pipeline according to any one of the claims 1 to 6 in line 5 of the claim, and thus the clam is rejected for the same reason as set forth above for claims 1, 2 and 6.  Appropriate correction is required.    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima (JP 3604402 B2).
Regarding claims 1, 2, 5 and 6, Kojima discloses a pipeline (note fig. 1), comprising: 
a pipeline body (2) in which fluid flows; and 
a throttle (3, 4) formed at a specific position in the pipeline body as a flow passage sectional shape of the pipeline body is changed (note the cross-sectional area a in fig. 1) from a flow passage sectional shape of a remaining portion of the pipeline body (2).  
Kojima further discloses the specific position is a position in the pipeline body and corresponds to a position that serves as an abdominal part in a vibration mode of the pipeline body before the throttle is formed (note the throttle body 3 and 4 is branched and connected at a position to the main pipe 2 based on an equation derived from an equation in order to reduce pulsation of a fluid flowing in the main pipe within an effective pulsation range), but fails to disclose the vibration mode being a mode in which a resonance frequency is closest to a pulsation frequency of pressure pulsation caused by the fluid inside the pipeline body before the throttle is formed.  It would have been obvious to one having ordinary skill in the art at the time before the filing date of the present invention was made to provide a resonance frequency that is closest to a pulsation frequency of pressure pulsation as recited in the claim, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art so that the pulsation reduction of the fluid flow is more efficient.     
Re-claim 2, Kojima discloses a flow passage sectional area of the throttle is the same as a flow passage sectional area of the remaining portion of the pipeline body (note the sectional area of the throttle body 3 having the same flow passage sectional area as the flow passage sectional area of the main pipe 2 as shown in fig. 1).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kojima (JP 3604402 B2) in view of Jin (CN 105351667 A) or Brenndoerfer (DE 102013200369 A1).
Regarding claim 3, Kojima discloses a sectional shape of the throttle but fails to disclose the sectional shape to be an elliptical shape as recited in the claim.  However, each of Jin and Brenndoerfer discloses pipeline comprising a throttle having a sectional shape is being an elliptical shape (note [0003]-[0006] and fig. 3 of Brenndoerfer and claim 10 of Jin).  It would have been obvious to one having ordinary skill in the art at the time before the filing date of the present invention was made to modify a sectional area of the throttle body to be an elliptical shape as taught by each of Jin and Brenndoerfer will provide more efficient pulsation and noise reduction.     

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 202127994 Y) in view of Kojima (JP 3604402 B2).
Regarding claim 7, Wang discloses a braking system (fig. 1), comprising: 
a master cylinder (26) that generates fluid pressure according to an operation amount of a brake pedal; 
an accumulator (16) that accumulates assisting fluid pressure; and 
a pipeline connecting the master cylinder and the accumulator to each other so that fluid is supplied to the master cylinder from the accumulator (note fig. 1), but fails to disclose the pipeline according to any one of the claims 1 to 6 as recited.  However, as set forth above, Kojima discloses a pipeline (note fig. 1), comprising: a pipeline body (2) in which fluid flows; and a throttle (3, 4) formed at a specific position in the pipeline body as a flow passage sectional shape of the pipeline body is changed (note the cross-sectional area a in fig. 1) from a flow passage sectional shape of a remaining portion of the pipeline body (2). Kojima further discloses the specific position is a position in the pipeline body and corresponds to a position that serves as an abdominal part in a vibration mode of the pipeline body before the throttle is formed (note the throttle body 3 and 4 is branched and connected at a position to the main pipe 2 based on an equation derived from an equation in order to reduce pulsation of a fluid flowing in the main pipe within an effective pulsation range).  It would have been obvious to one having ordinary skill in the art at the time before the filing date of the present invention was made to modify the pipeline of Wang as taught by Kojima in order to provide more efficient reduction of the pulsation of the fluid flow.     

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218. The examiner can normally be reached Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHBUBUR RASHID/Examiner, Art Unit 3657                  

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657